Citation Nr: 0903217	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-31 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
sinusitis with chronic allergic rhinitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 



INTRODUCTION

The veteran served on active duty from April 1978 to March 
1981, from July 1982 to September 1985, and from January 1986 
to November 1991.  In addition, the veteran served in the 
Navy reserve from August 1995 to September 2003.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for bilateral 
sinusitis/rhinitis but assigned a noncompensable evaluation.  
The veteran disagreed with the evaluation assigned. 

That decision also assigned a noncompensable evaluation for 
status post right bunionectomy and assigned a 10 percent 
rating for a right knee disability following a period of 
convalescence.  The veteran disagreed with these evaluations 
as well, specifically requesting a 10 percent evaluation for 
his right bunionectomy and a 20 percent evaluation for his 
right knee.  A June 2005 rating decision awarded the 
requested evaluations, and the appeal as to these issues was 
considered satisfied.  The RO interpreted subsequent 
correspondence as continued disagreement with his right knee 
disability, and issued a statement of the case on that issue 
in September 2005.  The veteran did not thereafter file a 
timely substantive appeal.  Thus, the appeal is limited to 
the issue listed on the cover page.

The veteran, in April 2006 correspondence, listed medical 
problems he was having; however, it is unclear whether he is 
attempting to file a claim for these problems.  Such matter 
is referred to the RO for clarification and appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran was last afforded a VA examination for his 
claimed condition in December 2003, more than 5 years ago. VA 
treatment records contained in the claims file show that the 
veteran had continued complaints regarding his sinusitis in 
November 2004.  The veteran submitted a letter in April 2006 
continuing to express that his chronic sinusitis causes him 
headaches, runny nose, swollen eyes and sneezing.  

Due to the large gap in time between the veteran's last VA 
examination and this appeal, along with his contentions that 
he has continued and worsening symptoms, the Board finds that 
the veteran should be afforded another VA examination to 
determine the current status of his disability.

Additionally, the latest treatment records contained in the 
claims folder are from May 2005; therefore, ongoing treatment 
records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. Appl. 611 (1992) 
(VA medical records are in constructive possession of the 
agency and must be obtained if the material could be 
determinative of the claim.) 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the disability rating and 
effective date of an award.  Such notice has not been 
provided.  Thus, on remand corrective notice should be 
issued.  

Accordingly, the case is REMANDED for the following action:

1.  Provide corrective notice in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) which provides an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal.

2.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, VA 
and private, who have treated him for his 
bilateral maxillary sinusitis with chronic 
allergic rhinitis since May 2005.  After 
securing any necessary authorizations, 
request copies of all indicated records 
which have not been previously secured and 
associate them with the claims folder.

3.  Schedule the veteran for a VA sinus 
examination to determine the current 
severity of his service-connected 
bilateral maxillary sinusitis with chronic 
allergic rhinitis.  The claims file must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be performed, and the results reported.  
The examiner should describe all symptoms 
associated with the veteran's sinus and 
rhinitis disability.  In addition, the 
examiner should describe the frequency and 
duration of episodes of sinusitis, the 
type of treatment required, the duration 
of antibiotic treatment, and the frequency 
and duration of incapacitating episodes 
(requiring bed rest and treatment by a 
physician).

4.  Thereafter, please readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




